Exhibit 10.3
SECURITY AGREEMENT


 
This Security Agreement (this “Agreement”), dated as of October 2, 2012, is
entered into between TENGION, Inc. (“Obligor”) in favor of the parties
identified as secured parties on the signature page of this Agreement (together,
the “Secured Party”).
 


W I T N E S S E T H:


WHEREAS, Obligor has entered into a Facility Agreement, dated as of the date
hereof (the “Facility Agreement”), with the Secured Party;
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Obligor and the Secured Party agree as follows:
 
1.           Grant of Security Interest.
 
(a)           To secure payment and performance of the Obligations (as defined
below), Obligor hereby grants to Secured Party a security interest in all
property and interests in property of Obligor, whether now owned or hereafter
acquired or existing, and wherever located (the “Collateral”), including,
without limitation, the following:
 
(i)           all Accounts;
 
(ii)           all Receivables;
 
(iii)           all Equipment;
 
(iv)           all General Intangibles;
 
(v)           all Inventory;
 
(vi)           all Intellectual Property;
 
(vii)           all Investment Property ; and
 
(viii)           all proceeds and products of the foregoing.
 
(b)           Obligor represents and warrants to Secured Party that there is no
agreement in effect on the date hereof that prohibits the creation of the
security interest provided for in this Agreement and covenants not to enter into
any such agreement.
 
(c)           Perfection of Security Interests.
 
(i)           Obligor authorizes Secured Party (or its agent) to file at any
time and from time to time such financing statements with respect to the
Collateral naming Secured Party or its designee, as the secured party, and
Obligor, as debtor, as Secured Party may require in order to perfect the
security interest in the Collateral granted pursuant to Section 1(a) required by
part 5 of Article 9 of the UCC of such jurisdictions as Secured Party may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on or after
the date hereof.  Obligor authorizes Secured Party to adopt on behalf of Obligor
any symbol required to authenticate any electronic filing.  In no event shall
Obligor at any time file, or permit or cause to be filed while any Obligations
remain outstanding, any correction statement or termination statement with
respect to any financing statement (or amendment or continuation with respect
thereto) naming Secured Party or its designee as secured party and Obligor as
debtor.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)           Obligor shall take any other action reasonably requested by
Secured Party from time to time to cause the attachment and perfection of, and
the ability of Secured Party to enforce, the security interest of Secured Party
in the Collateral.
 
2.           Covenants Relating to Collateral; Indebtedness; Dividends. Obligor
covenants that:
 
(a)           it will give Secured Party twenty (20) days’ prior written notice
of any change to its name;
 
(b)           it will give Secured Party twenty (20) days’ prior written notice
of any change to its chief executive office or its mailing address; and
 
(c)           it will give Secured Party twenty (20) days’ prior written notice
of any change to its type of organization, jurisdiction of organization or other
legal structure.
 
3.           Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, (i)
Secured Party shall have the right to exercise any right and remedy provided for
herein, under the UCC (as defined below) and at law or equity generally,
including, without limitation, the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process; and (ii) with or without having the Collateral
at the time or place of sale, Secured Party may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Secured Party may elect.
 
4.           Representations and  Warranties. Obligor hereby represents and
warrants to Secured Party that:
 
(a)           Obligor is a corporation duly organized and validly existing under
the laws of Delaware.
 
(b)           The exact legal name of Obligor is as set forth on the signature
page of this Agreement.  Obligor has not, during the past four months, been
known by or used any other composite or fictitious name or been a party to any
merger or consolidation, or acquired all or substantially all of the assets of
any Person, or acquired any of its properties or assets out of the ordinary
course of business.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           The chief executive office and mailing address of Obligor are
located only at the address identified as such on Schedule 4(c) and its only
other places of business and the only other locations of Collateral, if any, are
at the addresses set forth on Schedule 4(c).
 
5.          Expenses of Obligor’s Duties; Secured Party’s Right to Perform on
Obligor’s Behalf.
 
(a)           Obligor’s agreements hereunder shall be performed by it at its
sole cost and expense.
 
(b)           If Obligor shall fail to do any act which it has covenanted to do
hereunder, Secured Party may (but shall not be obligated to) do the same or
cause it to be done, either in its name or in the name and on behalf of Obligor,
and Obligor hereby irrevocably authorizes Secured Party so to act.
 
6.           No Waivers of Rights hereunder; Rights Cumulative.
 
(a)           No delay by Secured Party in exercising any right hereunder, or in
enforcing any of the Obligations, shall operate as a waiver thereof, nor shall
any single or partial exercise of any right preclude other or further exercises
thereof or the exercise of any other right.  No waiver of any of the Obligations
shall be enforceable against Secured Party unless in writing and signed by an
officer of Secured Party, and unless it expressly refers to the provision
affected; any such waiver shall be limited solely to the specific event waived.
 
(b)           All rights granted Secured Party hereunder shall be cumulative and
shall be supplementary of and in addition to those granted or available to
Secured Party under any other agreement with respect to the Obligations or under
applicable law and nothing herein shall be construed as limiting any such other
right.
 
7.           Termination. This Agreement shall continue in full force and effect
until all Obligations shall have been paid and satisfied in full.
 
8.           Applicable Law and Consent to Non-Exclusive New York Jurisdiction.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof other than Sections 5-1401 and 5-1402 of the General
Obligations Law of such State.
 
(b)           Each of Obligor and Secured Party (together, the “Parties” and
individually, a “Party”) hereby irrevocably submits to the jurisdiction of the
state and federal courts sitting in The City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court or
that such court, action or other proceeding is improper or is an inconvenient
venue for such proceeding. Final non-appealable judgment against any Party in
any such action, suit or other proceeding shall be conclusive and may be
enforced in any jurisdiction by suit on the judgment.  Nothing contained in this
Agreement shall affect the right of either Party to commence legal proceedings
in any court having jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other legal papers upon the other Party in
any manner authorized by the laws of any such jurisdiction.  Each Party
irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
action, suit or other proceeding arising out of or relating to this Agreement,
brought in the courts of the State of New York or in the United States District
Court for the Southern District of New York, and any claim that any such action,
suit or other proceeding brought in any such court has been brought in an
inconvenient forum.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Each Party hereby waives any and all rights to demand a trial by
jury in any action, suit or other proceeding arising out of this Agreement or
the transactions contemplated by this Agreement.
 
(d)           To the extent that the Parties may, in any suit, action or other
proceeding brought in any court arising out of or in connection with this
Agreement, be entitled to the benefit of any provision of law requiring any
Party, as applicable,  in such suit, action or other proceeding to post security
for the costs of any other Party, as applicable, or to post a bond or to take
similar action, the Parties hereby irrevocably waive such benefit, in each case
to the fullest extent now or hereafter permitted under any applicable laws.
 
9.           Additional Definitions.  As used herein:
 
(a)           All terms used herein which are defined in Article 1 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.  All references to the plural herein shall also mean the
singular and to the singular shall also mean the plural unless the context
otherwise requires.  All references to Obligor and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.  The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.  The
word “including” when used in this Agreement shall mean “including, without
limitation”.  The words “it” or “its” as used herein shall be deemed to refer to
individuals and to business entities.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Facility Agreement.
 
“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Obligor or in which  Obligor now holds or hereafter acquires or receives any
right, interest or license, and shall include, in any event, any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and any
applications therefor, whether registered or not, and the goodwill of the
business of Obligor connected with and symbolized thereby, know-how, operating
manuals, inventions, formulae, processes, gene sequences, cell lines, assays,
biological materials, compounds, compound libraries, research, clinical and
commercial compounds derived from such libraries, along with the associated
active pharmaceutical ingredients and related formulations (other than
Inventory), new drug applications and investigational new drug applications or
other regulatory filings relating to any drugs or compounds, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing, and any licenses
to use any of the foregoing.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Obligations” means:
 
(1)           the full and prompt payment by Obligor when due of all obligations
and liabilities to Secured Party, whether now existing or hereafter arising,
under the Transaction Documents and the due performance and compliance by
Obligor with the terms thereof;
 
(2)           any and all sums advanced in accordance with the terms of the
Transaction Documents or applicable law by Secured Party in order to preserve
the Collateral or to preserve the Secured Party’s security interest in the
Collateral; and
 
(3)           in the event of any proceeding for the collection or enforcement
of any obligations or liabilities of Obligor referred to in the immediately
preceding clauses (1) and (2), the reasonable expenses of re-taking, holding,
preparing for sale, selling or otherwise disposing of or realizing on the
Collateral, or of any other exercise by Secured Party of its rights hereunder,
together with reasonable attorneys’ fees and court costs.
 
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine); provided, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Secured Party’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code (including
the Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.
 
10.           Notices.  Any notice, request or other communication to be given
or made under this Agreement shall be in writing.  Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, courier (confirmed by facsimile), or facsimile (with a hard
copy delivered within two (2) Business Days) to the Party to which it is
required or permitted to be given or made at such Party’s address specified
below or at such other address as such Party shall have designated by notice to
the other Parties.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
For the Obligor:



 
Tengion, Inc.

 
3929 West Point Boulevard, Suite G

 
Winston-Salem, NC  27103

 
Attention:  Chief Financial Officer

 
Facsimile:  (336) 722-2436



 
with a courtesy copy to:



 
Ballard Spahr LLP

 
1735 Market Street, 51st Floor

 
Philadelphia, PA  19103

 
Attention:  Joseph W. La Barge

 
Facsimile:  (215) 864-8999



 
For the Secured Party



 
To the Secured Parties:



 
At the addresses as provided in Section 6.1 of the Facility Agreement



 
AND



 
Deerfield Management Company

 
780 Third Avenue, 37th Floor

 
New York, New York 10017

 
Attention:  James E. Flynn

 
Facsimile:  (212) 573-8111



with a courtesy copy to:


 
Katten Muchin Rosenman LLP

 
575 Madison Avenue

 
New York, New York 10022-2585

Attention:  Mark  Fisher
Facsimile:  (212) 894-5877
 


 
 
 

--------------------------------------------------------------------------------

 


 
11.            General.
 
(a)           This Agreement shall be binding upon the assigns or successors of
Obligor and shall inure to the benefit of and be enforceable by Secured Party
and its successors, transferees and assigns.
 
(b)           This Agreement contain the entire understanding of the Parties
with respect to the matters covered thereby and supersede any and all other
written and oral communications, negotiations, commitments and writings with
respect thereto.  The provisions of this Agreement may be waived, modified,
supplemented or amended only by an instrument in writing signed by the
authorized officer of each Party.
 
(c)           If any provision contained in this Agreement shall be invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.  The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.
 
(d)           This Agreement and any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the Parties and shall survive the execution and
delivery of this Agreement regardless of any investigation made by any other
Party or on its behalf, and shall continue in force until the Obligations shall
have been fully paid, and Secured Party shall not be deemed to have waived, by
reason of purchasing the Notes, any default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Secured Party may have had notice or knowledge that
such representation or warranty was false or misleading on the date hereof.
 
(e)           Neither the failure of, nor any delay on the part of, any Party in
exercising any right, power or privilege hereunder, or under any agreement,
document or instrument mentioned herein, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder,
or under any agreement, document or instrument mentioned herein, preclude other
or further exercise thereof or the exercise of any other right, power or
privilege; nor shall any waiver of any right, power, privilege or default
hereunder, or under any agreement, document or instrument mentioned herein,
constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Secured Party upon any
default under this Agreement, or any other agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence
therein; nor shall the action of the Secured Party in respect of any such
default, or any acquiescence by it therein, affect or impair any right, power or
remedy of the Secured Party in respect of any other default.  All rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies otherwise provided by law.
 


[Signature Page Follows]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
OBLIGOR:
 
TENGION, INC.
 
   
By: /s/ A. Brian Davis
 
   
Name: A. Brian Davis
 
   
Title: Chief Financial Officer and VP, Finance
 
 
             

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Bay City Capital Fund V, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager
 
By: /s/ Carl Goldfischer, MD
 
 
Name: Carl Goldfischer, MD
 
 
Title: Managing and Managing Director
 
 

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Bay City Capital Fund V Co-Investment Fund, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager
 
By: /s/ Carl Goldfischer, MD
 
 
Name: Carl Goldfischer, MD
 
 
Title: Managing and Managing Director
 
 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Celgene Corporation
 
By: /s/ G.S. Golumbeski
 
 
Name: G.S. Golumbeski
 
 
Title: SVP Business Development
 
 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
DAFNA Lifescience LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 
 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
DAFNA Lifescience Market Neutral LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
DAFNA Lifescience Select LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 
 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Deerfield Special Situations Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner
 
By: /s/ James E. Flynn
 
 
Name: James E. Flynn
 
 
Title: President
 
 

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Deerfield Special Situations International Master Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner
 
By: /s/ James E. Flynn
 
 
Name: James E. Flynn
 
 
Title: President
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
HealthCap IV KB
By: HealthCap IV GP AB
 
By: /s/ Anhi Forsberg and Bjorn Odlander
 
 
Name: Anhi Forsberg and Bjorn Odlander
 
 
Title: Partners
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
HealthCap IV LP
By: HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
 
 
Name: Peder Fredrikson
 
 
Title: President
 
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
HealthCap IV Bis LP
By: HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
 
 
Name: Peder Fredrikson
 
 
Title: President
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
OFCO Club IV
By: Odlander, Fredrikson & Co AB, on behalf of all members
 
By: /s/ Anhi Forsberg and Bjorn Odlander
 
 
Name: Anhi Forsberg and Bjorn Odlander
 
 
Title: Directors
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
RA Capital Healthcare Fund, LP
By: Odlander, Fredrikson & Co AB, on behalf of all members
 
By: /s/ Peter Kolchinsky
 
 
Name: Peter Kolchinsky
 
 
Title: Manager
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.
 


 
SECURED PARTY:
 
SECURED PARTY NAME:
 
 
Blackwell Partners, LLC
 
By: /s/ Geoffrey D. Keegan
 
 
Name: Geoffrey D. Keegan
 
 
Title: Investment Manager, DUMAC, Inc. Authorized Agent
 
 
     
 
By: /s/ David R. Shumate
 
 
Name: David R. Shumate
 
 
Title: Executive Vice President, DUMAC, Inc. Authorized Agent
 
 
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 